            Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


AMERICAN OVERSIGHT,

               Plaintiff,

                          v.                             Civil Action No. 19-0575 (DLF)

U.S. DEPARTMENT OF COMMERCE,

               Defendant.


                                            ANSWER

       Defendant, the United States Department of Commerce (“Defendant” or “DOC”), by and

through undersigned counsel, hereby answers the Complaint of Plaintiff American Oversight

(“Plaintiff”) as follows. The numbered paragraphs of Defendant’s Answer correspond to the

numbered paragraphs of Plaintiff’s Complaint.

       1.     Paragraph 1 contains Plaintiff’s characterization of this lawsuit, to which no

              response is required.

                                      Jurisdiction and Venue 1

       2.     Paragraph 2 sets forth a legal conclusion regarding jurisdiction to which no

              response is required.

       3.     Paragraph 3 sets forth a legal conclusion regarding venue to which no response is

              required.




1
  For ease of reference, the Answer refers to the headings listed in the Complaint. Defendant has
not responded to those headings on the understanding that the headings are not factual
allegations. To the extent a response is required to the headings, Defendant denies them.
     Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 2 of 9



4.     The allegations in Paragraph 4 consist of legal conclusions and Plaintiff’s

       characterization of this lawsuit, to which no response is required.

                                        Parties

5.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

       of the allegations in Paragraph 5.

6.     Defendant admits that DOC is an agency of the United States government

       headquartered in Washington, DC. The remainder of the allegations in Paragraph 6

       consists of legal conclusions, to which no response is required.

                                 Statement of Facts

7.     Defendant admits that Plaintiff submitted six FOIA requests to DOC, each of which

       is dated November 14, 2018. Defendant respectfully refers the Court to the

       respective FOIA requests for complete and accurate statements of their content.

       Defendant denies the remainder of the allegations in Paragraph 7.

                               Ross Ethics Agreement Entities FOIA

8.     To the extent that the allegations in Paragraph 8 consist of Plaintiff’s

       characterization of its FOIA request, no response is required. Defendant admits that

       Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and

       respectfully refers the Court to this FOIA request for complete and accurate

       statements of its content. Defendant further admits that Plaintiff submitted as

       Exhibit A to this FOIA request correspondence dated January 15, 2017, from

       Wilbur L. Ross to David Maggi, Alternate Designated Agency Ethics Official, and




                                            2
     Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 3 of 9



       respectfully refers the Court to the January 15, 2017, correspondence for complete

       and accurate statements of its content.

9.     Defendant admits the allegations in Paragraph 9.

10.    Defendant admits that, on November 27, 2018, DOC sent an email communication

       to Plaintiff, and respectfully refers the Court to that email for complete and accurate

       statements of its content.

11.    Defendant denies knowledge or information sufficient to form a belief as to the

       truth of the allegations in Paragraph 11. To the extent that such a response may

       exist, Defendant respectfully refers the Court to the communication from Plaintiff

       for complete and accurate statements of its content.

12.    Defendant denies knowledge or information sufficient to form a belief as to the

       truth of the allegations in Paragraph 12. Defendant avers that it is currently

       processing this FOIA request.

                           Ross Business Ethics Communications FOIA

13.    To the extent that the allegations in Paragraph 13 consist of Plaintiff’s

       characterization of its FOIA request, no response is required. Defendant admits that

       Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and

       respectfully refers the Court to this FOIA request for complete and accurate

       statements of its content.

14.    Defendant admits the allegations in Paragraph 14.

15.    Defendant admits that DOC sent correspondence to Plaintiff dated December 4,

       2018, and respectfully refers the Court to that correspondence for complete and


                                           3
  Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 4 of 9



      accurate statements of its content. Defendant denies knowledge or information

      sufficient to form a belief as to whether Plaintiff provided a written response to its

      correspondence of December 4, 2018. To the extent that such a response may exist,

      Defendant respectfully refers the Court to the communication from Plaintiff for

      complete and accurate statements of its content.

16.   Defendant denies knowledge or information sufficient to form a belief as to the

      truth of the allegations in Paragraph 16. Defendant avers that it is currently

      processing this FOIA request.

                                       Ross Meetings FOIA

17.   To the extent that the allegations in Paragraph 17 consist of Plaintiff’s

      characterization of its FOIA request, no response is required. Defendant admits that

      Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and

      respectfully refers the Court to this FOIA request for complete and accurate

      statements of its content.

18.   Defendant admits the allegations in Paragraph 18.

19.   Defendant denies knowledge or information sufficient to form a belief as to the

      truth of the allegations in Paragraph 19. Defendant avers that it is currently

      processing this FOIA request.

                               Ross Ethics Communications FOIA

20.   To the extent that the allegations in Paragraph 20 consist of Plaintiff’s

      characterization of its FOIA request, no response is required. Defendant admits that

      Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and


                                          4
  Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 5 of 9



      respectfully refers the Court to this FOIA request for complete and accurate

      statements of its content.

21.   Defendant admits the allegations in Paragraph 21.

22.   Defendant denies knowledge or information sufficient to form a belief as to the

      truth of the allegations in Paragraph 22. Defendant avers that it is currently

      processing this FOIA request.

                                    Navigator Holdings FOIA

23.   To the extent that the allegations in Paragraph 23 consist of Plaintiff’s

      characterization of its FOIA request, no response is required. Defendant admits that

      Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and

      respectfully refers the Court to this FOIA request for complete and accurate

      statements of its content.

24.   Defendant admits the allegations in Paragraph 24.

25.   Defendant denies knowledge or information sufficient to form a belief as to the

      truth of the allegations in Paragraph 25. Defendant avers that it is currently

      processing this FOIA request.

                                      Sugar Industry FOIA

26.   To the extent that the allegations in Paragraph 26 consist of Plaintiff’s

      characterization of this lawsuit, no response is required. Defendant admits that

      Plaintiff submitted to DOC a FOIA request dated November 14, 2018, and

      respectfully refers the Court to this FOIA request for complete and accurate

      statements of its content.


                                          5
  Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 6 of 9



27.   Defendant admits the allegations in Paragraph 27.

28.   Defendant denies knowledge or information sufficient to form a belief as to the

      truth of the allegations in Paragraph 28. Defendant avers that it is currently

      processing this FOIA request.

                             Exhaustion of Administrative Remedies

29.   The allegations in Paragraph 29 consist of legal conclusions, to which no response

      is required. To the extent a response may be deemed required, Defendant denies

      the allegations in Paragraph 29.

30.   The allegations in Paragraph 30 consist of legal conclusions, to which no response

      is required.

                                              COUNT I

31.   Defendant repeats and incorporates by reference its responses to the allegations in

      Paragraphs 1 through 30 as if fully set forth herein.

32.   Paragraph 32 consists of legal conclusions, to which no response is required. To

      the extent that a response may be deemed required, Defendant denies the allegations

      in Paragraph 32.

33.   Paragraph 33 consists of legal conclusions, to which no response is required.

34.   Paragraph 34 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 34.




                                          6
  Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 7 of 9



35.   Paragraph 35 consists of legal conclusions, to which no response is required. To

      the extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 35.

36.   Paragraph 36 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 36.

                                              COUNT II

37.   Defendant repeats and incorporates by reference its responses to the allegations in

      Paragraphs 1 through 36 as if fully set forth herein.

38.   Paragraph 38 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 38.

39.   Paragraph 39 consists of legal conclusions, to which no response is required.

40.   Paragraph 40 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 40.

41.   Paragraph 41 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 41.

42.   Paragraph 42 consists of legal conclusions, to which no response is required. To the

      extent a response may be deemed required, Defendant denies the allegations in

      Paragraph 42.


                                          7
           Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 8 of 9



       43.   Paragraph 43 consists of legal conclusions, to which no response is required. To the

             extent a response may be deemed required, Defendant denies the allegations in

             Paragraph 43.

                                   Requested Relief

       The remaining paragraphs set forth Plaintiff’s requests for relief, to which no response is

required. To the extent a response is deemed required, Defendant denies that Plaintiff is entitled

to the relief requested or to any relief whatsoever.

       Defendant hereby denies all allegations in Plaintiff’s Complaint not expressly admitted or

qualified herein.

                                AFFIRMATIVE DEFENSES

       Defendant reserves the right to amend, alter and supplement the defenses contained in

this Answer as the facts and circumstances giving rise to this Complaint become known to

Defendants through the course of this litigation, including to assert any other matter that

constitutes an avoidance or affirmative defense under Federal Rule of Civil Procedure 8(c).

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff has failed to state a claim upon which relief may be granted under FOIA.

                             SECOND AFFIRMATIVE DEFENSE

       FOIA does not require the disclosure of information exempt from disclosure pursuant to 5

U.S.C. § 552(b).

                              THIRD AFFIRMATIVE DEFENSE

       Defendant has performed an adequate search for records responsive to Plaintiff’s FOIA

request.


                                                  8
           Case 1:19-cv-00575-DLF Document 6 Filed 04/03/19 Page 9 of 9



                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff is neither eligible nor entitled to attorneys’ fees or costs.

                               FIFTH AFFIRMATIVE DEFENSE

       At all times alleged in the Complaint, Defendants were acting in good faith, with

justification, and pursuant to authority.

Dated: April 3, 2019                            Respectfully submitted,

                                                JESSIE K. LIU, D.C. Bar #472845
                                                United States Attorney

                                                DANIEL F. VAN HORN, D.C. Bar #924092
                                                Chief, Civil Division

                                            BY: /s/ Jason T. Cohen
                                                JASON T. COHEN, ME Bar #004465
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Civil Division
                                                555 4th Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-2523
                                                jason.cohen@usdoj.gov

                                                Attorneys for Defendants




                                                   9
